DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 1-6, claims 1-3, 9-18) in the reply filed on 8/16/2022 is acknowledged.  Claims 4-8 are WITHDRAWN.  Claims 1-3, 9-18 are examined accordingly.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second base”, “first edge”, “second edge” in claim 1, groove axial width and protrusion axial width equal to each other in claim 10,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Furthermore, the drawings are objected to because of the presence of erasure marks, non-legible lines and excess lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how the groove axial width can be equal to protrusion axial width if the protrusion is within the groove.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,429,798 to Borows.
Regarding claim 1, Borrows discloses a container system (Fig 1) comprising a first bowl (12) comprising a first base (46) having a surface, a resilient wall extending at least partially in an axial direction from the first base (46, Fig 1, col. 3, ll. 20-25), wherein an edge (22a) of the resilient wall is spaced apart from first base (46) defines an opening to the first bowl, the resilient wall having an inner surface (24) that faces a central longitudinal axis that extends through the first base, wherein the surface of the first base faces (46) the opening of the first bowl (Fig 1), wherein the resilient wall is urgable radially outward from the central longitudinal axis of the first bowl from a resting position to an expanded position (col. 3, ll. 30-35), wherein the edge of the resilient wall has a resting perimeter length when the resilient wall is in resting position and an expanded perimeter length when resilient wall is in expanded position (col. 3, ll. 30-35), a second bowl (10) comprising a second base (30) having a surface, a rigid wall (28) extending at least partially in an axial direction from the second base, wherein the rigid wall has a first edge (42) spaced apart from the second base (30) and second edge opposite and spaced apart from the first edge of the rigid wall (Fig 1), wherein the first edge defines an opening to the second bowl, the rigid wall has an inner surface that faces a central longitudinal axis that extends through the second base, wherein the surface of the second base faces the opening of the second bowl (Fig 3), wherein the first edge of the rigid wall has a first perimeter length and second edge of the rigid wall as a second perimeter length, wherein the first perimeter length and second perimeter length of the rigid wall are greater than or equal to resting perimeter length of the resilient wall and are less than or equal to expanded perimeter length of the wall (Fig 4, col. 3, ll. 30-35, ll. 60-65), wherein at least one groove (26) is defined by and extends in circumferential direction along one of the inner surface of the resilient wall and/or the outer surface of the rigid wall, at least one protrusion (20) extends in a circumferential direction along the other of the outer surface of the rigid wall and/or inner surface of the resilient wall, wherein the at least one protrusion is engageable within the at least one groove (Fig 4, col. 3, ll. 30-31).
Regarding claim 2, Borrows further discloses inner surface of the resilient wall defining the at least one groove (26) and the at least one protrusion (20) extends from outer surface of the rigid wall (Fig 4).
Regarding claim 3, Borrows further discloses protrusion (20) having a perimeter length less than or equal to expanded perimeter of the resilient wall since it fits within the resilient wall (Figs 3-4).
Regarding claim 9, Borrows further discloses expanded perimeter length is expanded circumference length, first perimeter length is first circumference length, second perimeter length is second circumference length and expanded circumference length greater than or equal to first and second circumference length since the container is circular and the bowl (10) with the first and second perimeter lengths are within the outer bowl having the expanded circumference length (Fig 3).
Regarding claim 10, as best understood, Borrows further discloses groove (26) having a groove axial width and protrusion (20) having a protrusion axial with equal to groove axial width (Fig 4), equal meaning slightly less for a tight fit.
Regarding claim 11, Borrows further discloses groove (26) having a groove axial width and protrusion (20) having a protrusion axial smaller than the groove axial width (Fig 4),
Regarding claim 12, Borrows further discloses first base (46) comprising a resilient material (col. 3, ll. 20-23).
Regarding claim 14, Borrows further discloses the second base (30) to comprise rigid material (glass, col. 3, ll. 60-65).
Regarding claim 18, Borrows further discloses wherein the second base (30) of the second bowl (10) is disposable within the first bowl (12) such that the surface of the second base (30) and the surface of the first base (46) face a same direction (Fig 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrows in view of US Patent No. 10,160,578 to Harvey.
Regarding claim 13, Borrows discloses the system of claim 1 but does not teach the base and wall comprising silicone rubber material.  However, Harvey discloses a container system (Fig 3) and in particular discloses outer container sleeve (14) made of a silicone rubber material (col. 4, ll. 37-40).  One of ordinary skill in the art would have found it obvious to manufacture the sleeve of Borrows out of silicone rubber as suggested by Harvey in order to facilitate protection of the container since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrows in view of US Patent No. 5,392,948 to McEntee.
Regarding claim 15, Borrows teaches the system of claim 1 but does not teach the second base and wall comprising stainless steel.  However, McEntee discloses a bowl container (5) made of stainless steel (col. 2, ll. 45-47).  One of ordinary skill in the art would have found it obvious to manufacture the Borrows container out of stainless steel material as suggested by McEntee in order to have a strong and durable container with stainless steel properties since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrows in view of US Patent No. 5,701,757 to Heverly.
Regarding claim 16, Borrows further discloses wherein at least a portion of the rigid wall of the second bowl (10) is disposable within at least a portion of the resilient wall of the first bowl (12) such that the surface of the second base (30) faces the surface of the first base (46) (Fig 3) and the bowls define a closed cavity but does not teach wherein the portion of the rigid wall abuts the portion of the resilient wall to form a liquid-tight seal when the portion of the rigid wall is disposed within the portion of the resilient wall.  However, Heverly discloses a container system (Fig 3) and in particular discloses inner and outer bowl (40, 20) abutting each other (Figs 3-4) to form a liquid-tight seal when inner bowl is disposed within outer bowl (at 42, 22, col. 4, ll. 5-10).  One of ordinary skill in the art would have found it obvious to have the Borrows containers form a fluid-tight seal when abutting each other as suggested by Heverly in order to have a strong connection between the two containers so that they do not easily separate.
Regarding claim 17, the modified Borrows teaches the system of claim 16 and further teaches the fluid-tight seal air-tight (Heverly, col. 3. ll. 60-65).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735